SULLIVAN, Judge
(concurring):
I am troubled by the number of cases raising the “new-matter” question with respect to supplemental staff judge advocate (SJA) post-trial recommendations. Times have changed since 1982 and the decision of this Court in United States v. Narine, 14 MJ 55. Moreover, even accepting Chief Judge LeTarte’s efficiency concerns as originally expressed in United States v. Meyer, 1 MJ 755, 756 (AFCMR 1975), this Court’s repeated tasking with determining what is “new matter” calls out for a new approach. Consistent with modern federal practice on presentence reports, I conclude that defense counsel should be provided a fair opportunity to review, comment upon, and object to any information or material contained in an SJA’s addendum before the convening authority acts.
Fed.R.Crim.P. 32(b)(6) states:
(6) Disclosure and Objections.
(A) Not less than 35 days before the sentencing hearing — unless the defendant waives this minimum period — the probation officer must furnish the presentence report to the defendant, the defendant’s counsel, and the attorney for the Government. The court may, by local rule or in individual cases, direct that the probation officer not disclose the probation officer’s recommendation, if any, on the sentence.
(B) Within 14 days after receiving the presentence report, the parties shall com*470municate in writing to the probation officer, and to each other, any objections to any material information, sentencing classifications, sentencing guideline ranges, and policy statements contained in or omitted from the presentence report. After receiving objections, the probation officer may meet with the defendant, the defendant’s counsel, and the attorney for the Government to discuss those objections. The probation officer may also conduct a further investigation and revise the pre-sentence report as appropriate.
(C) Not later than 7 days before the sentencing hearing, the probation officer must submit the presentenee report to the court, together with an addendum setting forth any unresolved objections, the grounds for those objections, and the probation officer’s comments on the objections. At the same time, the probation officer must furnish the revisions of the presentence report and the addendum to the defendant, the defendant’s counsel, and the attorney for the Government.
(D) Except for any unresolved objection under subdivision (b)(6)(B), the court may, at the hearing, accept the presentence report as its findings of fact. For good cause shown, the court may allow a new objection to be raised at any time before imposing sentencing.
(Emphasis added.)
Legal commentators have noted the origin of this policy of basic fairness in this analogous matter.
[c] — Objections to Presentence Report.
The most significant changes to Rule 32, insofar as the 1994 amendments are concerned, relate to the provisions involving the procedure for resolving objections to the material contained in a presentence report.
Under subdivision (b)(6)(B), within 14 days after receiving the presentence report, the parties must “communicate in writing to the probation officer, and to each other, any objections to any material information, sentencing classifications, sentencing guideline ranges and policy statements contained in or omitted from the presentence report.” The subdivision then provides that after receiving the objections, the probation officer may meet with the parties to discuss the objections and further allows the probation officer to conduct a supplemental investigation and revise the presentence report, as deemed appropriate.
The presentence report must be submitted to the court not later than 7 days before the sentencing hearing. Additionally, the probation officer is mandated to submit “an addendum setting forth any unresolved objections, the grounds for those objections, and the probation officer’s comments on the objections.”
Subdivision (b)(6)(C) further imposes a duty upon the probation officer to furnish the addendum and any revisions of the presentence report to the defendant, defense counsel and the prosecution not later than 7 days before the sentencing hearing. The court, however, is permitted to allow new objections to be raised at any time before imposing sentence, for good cause shown. Except for any unresolved objections, the court may treat all other information in the presentence report as its findings of fact.
According to the Advisory Committee Notes to the 1994 amendments, the time limitations set forth above were intended to provide for early resolution of disputes and thereby avoid delays in sentencing. The 1994 amendments were also designed to provide fair opportunity for all parties to review, comment upon and object to information or material contained in the presentence report, in advance of the sentencing hearing. The 1994 amendments do not, however, truncate the discretionary powers of the court to hear evidence, at the sentencing hearing, regarding matters which remain controverted and unresolved.
8A J. Moore, Moore’s Federal Practice § 32.07[9][c] (2d ed. 1996 rev.) (footnotes omitted).
Basic due process as reflected in United States v. Goode, 1 MJ 3 (CMA 1975), requires that our decision in United States v. Narine, supra, be modified to require service *471of a supplemental recommendation on the defense in all cases. See United States v. Alvarado, 909 F.2d 1443, 1446 (10th Cir. 1990); see also United States v. Garcia, 78 F.3d 1457, 1465 (10th Cir.1996); see generally Fed.R.Crim.P. 32(e)(3)A and (b)(6), and 8A Moore’s Federal Practice, supra, § 32.07[ (6) ] (disclosure of presentenee reports to defendant and counsel). Enough of this ex parte justice! See United States v. Leal, 44 MJ 235, 240-41 (1996) (Cox, C.J., dissenting in part and concurring in the result).